Citation Nr: 0217614	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  00-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.

[The issue of entitlement to service connection for 
hepatitis will be the subject of a later Board of Veterans' 
Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1967 to March 1971, and from August 1972 to April 1988.  
This matter comes before the Board on appeal from an August 
1999 rating decision by the Waco, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a hearing before a decision review 
officer (DRO) in November 2000.

[The Board is undertaking additional development on the 
issue of entitlement to service connection for hepatitis, 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by 38 C.F.R. § 20.903.  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.]


FINDING OF FACT

The veteran's hearing acuity is no worse than level I for 
each ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.85, 4.86, Code 6100, Tables VI, VIA, 
VII (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The case has been considered under the 
VCAA and implementing regulations.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes VA 
treatment records, VA examination reports, and private 
medical records.  The veteran was notified of the applicable 
laws and regulations.  The rating decision, the statement of 
the case, and the supplemental statements of the case have 
informed him what he needs to establish entitlement to the 
benefits sought and what evidence VA has obtained.  In 
February 2001 correspondence, the veteran was informed of 
the substantive provisions of the VCAA, including what 
evidence and assistance VA would provide, and what 
information or evidence the veteran was responsible for 
providing.  A July 2002 supplemental statement of the case 
included the text of the amended 38 C.F.R. § 3.159.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

On an authorized audiological evaluation in May 1999, 
audiometric examination revealed that puretone thresholds, 
in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
10
15
40
45
28
Left
10
10
40
50
28

Speech audiometry revealed discrimination ability of 100 
percent in each ear.
The veteran testified at a personal hearing in November 
2000.  He stated that he had experienced hearing loss, and 
had trouble understanding spoken words, such as in classes.  
He had difficulty speaking on the phone.  He had never been 
prescribed a hearing aid, although he stated that he was 
told on active duty he would get one.  He stated that he had 
passed on a job that required a lot of telephone use.

Private June 2002 audiometric studies showed that  puretone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
0
10
35
20
17
Left
5
5
50
30
23

Second private June 2002 audiometric studies showed puretone 
thresholds, in decibels, as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
5
5
35
30
19
Left
10
10
40
55
29

Speech discrimination was not tested on either occasion in 
June 2002. 

Analysis

The veteran claims that the severity of his service-
connected bilateral hearing loss warrants a compensable 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100-6110.  

On May 1999 VA audiological evaluation, hearing acuity in 
each ear was level I under Table VI.  There is no 
exceptional pattern of hearing loss as defined in 38 C.F.R. 
§ 4.86, nor a certification that a speech discrimination 
test was not warranted under 38 C.F.R. § 4.85(c).  The Board 
notes that if the private audiometry in June 2002 is 
considered under 38 C.F.R. § 4.85, Table VI A (for ratings 
based on puretone thresholds only as discrimination was not 
tested), there is level I hearing for each ear per both 
tests.  

The Board acknowledges the veteran's contentions regarding 
the adverse impact bilateral hearing loss has had on his 
life.  Nevertheless, hearing loss disability ratings are 
derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann at 349.

The RO expressly considered the provisions of 38 C.F.R. 
§ 3.321(b), which provides that in exceptional 
circumstances, an extraschedular rating may be assigned.  
However, despite the veteran's statement that a particular 
job was difficult for him due to his hearing loss, there is 
no competent evidence of marked interference with employment 
or frequent hospitalization.  Therefore, referral for 
extraschedular consideration is not warranted.


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

